Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Office Action is in response to Applicant Arguments/Remarks Made in an Amendment filed 10/16/2020. 
	Claims 1, 9, 14, 16, and 17 are amended.
	U.S.C. 112(b) rejections to claims 16 and 17 are respectfully withdrawn in light of the amendments. 
	Claims 1-17, and 19-20 remain pending.  

Response to Arguments
	Argument 1, Applicant’s argue on pages 9-10 of Applicant Arguments/Remarks Made in an Amendment filed 10/16/2020, that Kidron does not teach, “whether a number of mass communications received by the user from the sender is less than a threshold value”. 
	Response to Argument 1, in light of the new amendments there is a new
ground of rejection based on a new combination of prior art (U.S. Application No.
20150100644 “Gulik” in light of U.S. Patent NO. 9,105,000 “White”, and
applicant’s argument regarding the previous combination of Kidron is not relevant to the
updated rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 "Gulik", and further in view of U.S. Patent NO. 9,105,000 “White”.
Claim 1: Gulik teaches a system for tracking and controlling mass communications, the system comprising: 
an electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212) configured to determine (i.e. para. [0034], an input module 102 of the email module 170 receives messages transmitted to the user by the various senders) a plurality of mass communications (i.e. para. [0038], all the emails received from the sender) received by a user (i.e. para. [0044], it is noted in FIG. 5, that, “the frequency of email 504 received from the sender, the total number of emails received from the sender 532”, show a plurality of communications received from each sender by a user) via an electronic communications account (i.e. para. [0033], an email module 170 is configured to facilitate electronic mail (or email) communications between various users via providing them with email accounts to receive and send email messages), 
(i.e. para. [0043], Fig. 4, At 404, the sender of the email message is identified) a plurality of unique senders (i.e. it is noted in Fig. 5, that “contacts tab 500 associated with a user's email account” contains a plurality of senders such as Twitch 510, IntoNow 512, and iTunes 516) of the plurality of mass communications (i.e. Fig. 5, the frequency of email 504 received from the sender), 
determine (i.e. para. [0044], Fig. 4, at 412 various statistics per the user request are generated by the email module 170 and provided for display to the user), for each of the plurality of unique senders (i.e. Fig. 5, Twitch 510, IntoNow 512, and iTunes 516), a number of mass communications received from each of the plurality of unique senders (i.e. para. [0047], Fig. 5, The frequency field 506 that indicates the frequency with which a particular sender sends emails to the user's email account), 
remove (i.e. para. [0044], Fig. 5, “user interface element 506 to sort the senders based on the frequency with which they send the emails to the user's email account”, it is noted in Fig. 9, that a user has 95 total contacts available for display, but only displays 19 contacts in Fig. 5, thus 76 contacts are removed from display of Fig. 5), from the plurality of unique senders (i.e. it is noted in Fig. 9, that a user has 95 total contacts available for display), 
generate (i.e. para. [0044], Fig. 5, a user interface element 506 to sort the senders based on the frequency with which they send the emails to the user's email account) and output a user interface (i.e. para. [0049], Fig. 10, a graphical representation 1004 of the various types of emails received from the various senders) including at least one statistic (i.e. para. [0044], Fig. 5, tab 530 comprising fields such as type of email 502, the frequency of email 504 received from the sender, the total number of emails received from the sender 532) of each of the plurality of unique senders (i.e. Fig. 5, Twitch 510, IntoNow 512, and iTunes 516) remaining in the plurality of unique senders (i.e. para. [0044], it is noted in Fig. 5, should a user select user interface element 506 to, “sort the senders based on the frequency with which they send the emails to the user's email account”, only the top 19 most frequent senders will be displayed with statistics such as total number of emails received 532 and frequency 504), 
receive an input (i.e. para. [0044], the user has chosen to block senders) through the user interface (i.e. Fig. 5, inbox 500), and in response to the input (i.e. para. [0044], Fig. 5, a user interface element 518 to block a particular sender), initiate at least one action (i.e. para. [0044], block a particular sender) associated with at least one of the plurality of unique senders (i.e. para. [0044], the user has chosen to block senders at 520, 522 and 524 so that their emails are not shown in the inbox 500).  
While Gulik does teach to remove unique senders from the plurality of unique senders, Gulik does not explicitly disclose removing each unique sender wherein the number of mass communications received from that unique sender is less than a threshold value.
However, White also teaches 
to determine (i.e. Col. 8, lines 21-23, “the analysis module 240 may  produce a list of employees who send the highest number of emails”, for each of the plurality of unique senders (i.e. Col. 8, line 19, users in an organization), a number of (i.e. Col. 12, lines 16-17, the total number of emails sent by the employee). 
White further teaches to
remove (i.e. Col. 8, lines 21-23, “the analysis module 240 may  produce a list of employees who send the highest number of emails”, wherein every employee employees not in the top 10 senders is removed), from the plurality of unique senders (i.e. Col. 8, line 19, users in an organization), each unique sender (i.e. Col. 8, line 1, sender name,) wherein the number of mass communications (i.e. Col. 8, line 1-2, number of emails from sender) received from that unique sender (i.e. Col. 3, lines 45-50, The data analysis system 100 can function as a general transform system that can receive different types of data as input … the data analysis system 100 can accept employee data and email data of an organization and output a list of top 10 email senders)that is less than a threshold value (i.e. Col. 12, line 12, “top 10 senders 610”, wherein it is noted in Fig. 6, that only the top 10 senders are listed in top 10 senders list 610, therefore any senders less than the threshold value of “top 10 senders”, are removed from the top 10 senders list 610).
generate and output a user interface (i.e. Col. 12, lines 4-5, FIG. 6 illustrates an example user interface 600 displaying an output of a data analysis system) including at least one statistic (i.e. Col. 12, lines 14-17, The top 10 senders list 610 can show, for each employee in the list, the name of the employee, the email address of the employee, and the total number of emails sent by the employee) of each of the plurality of unique senders (i.e. Col. 8, line 19, users in an organization)remaining in the plurality of unique senders (i.e. Col. 12, line 12, top 10 senders 610). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add removing, from the plurality of unique senders, each unique sender wherein the number of mass communications received from that unique sender is less than a threshold value to Gulik’s system for filtering mass communications grouped by sender with the removal of senders under a threshold number emails sent as taught by White. One would have been motivated to combine White with Gulik, and would have had a reasonable expectation of success as the combination provides, aggregating and analyzing data from various data sources in an efficient and effective way in order to obtain meaningful analysis (White, para. Col. 3, lines 1-2).

Claim 2: Gulik and White teach the system of claim 1.
Gulik further teaches 
wherein the electronic communications account is an email account (i.e. para. [0003], the processor is configured to generate a user interface associated with the email account).
  
Claim 3: Gulik and White teach the system of claim 1.
Gulik further teaches 
wherein the at least one statistic is the number of mass communications received (i.e. para. [0044], Fig. 5, the total number of emails received from the sender 532) (i.e. Fig. 5, inbox 500) from each of the plurality of unique senders (i.e. it is noted in Fig. 5, that Twitch (Announcements) 510 has sent 17,234 total emails to user account 500, IntoNow 512 (Promos) has sent 16,231 total emails, and iTunes 516 (Announcements) has sent 10,213 total emails).  

Claim 4: Gulik and White teach the system of claim 1.
Gulik further teaches 
wherein the at least one statistic is a frequency of mass communications received (i.e. para. [0044], Fig. 5, tab 530 comprising fields such as type of email 502, the frequency of email 504 received from the sender) by the user via the electronic communications account (i.e. Fig. 5, inbox 500) from each of the plurality of unique senders (i.e. it is noted in Fig. 5, that HP enterprise Security (Promos) has a frequency of 5-7 per day, ThinkGeek Overlords (Newsletters) has a frequency of 2 per day, and Instructables (Promos) has a frequency of 5 per day).  

Claim 9: Gulik teaches a method of tracking and controlling mass communications, the method comprising: 
determining (i.e. para. [0034], An input module 102 of the email module 170 receives messages transmitted to the user by the various senders), with an electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212), a plurality of mass communications (i.e. para. [0038], all the emails received from the sender) received by a user (i.e. para. [0044], it is noted in FIG. 5, that, “the frequency of email 504 received from the sender, the total number of emails received from the sender 532”, show a plurality of communications received from each sender by a user) via an email account (i.e. para. [0033], an email module 170 is configured to facilitate electronic mail (or email) communications between various users via providing them with email accounts to receive and send email messages);	 determining (i.e. para. [0043], Fig. 4, at 404, the sender of the email message is identified), with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212), a plurality of unique senders (i.e. it is noted in Fig. 5, that “contacts tab 500 associated with a user's email account” contains a plurality of senders such as Twitch 510, IntoNow 512, and iTunes 516) of the plurality of mass communications (i.e. para. [0044], Fig. 5, the frequency of email 504 received from the sender), 
determining (i.e. para. [0044], Fig. 4, at 412 various statistics per the user request are generated by the email module 170 and provided for display to the user), with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212), for each of the plurality of unique senders (i.e. Fig. 5, Twitch 510, IntoNow 512, and iTunes 516), number of mass communications received from each of the plurality of unique senders (i.e. para. [0047], Fig. 5, The frequency field 506 that indicates the frequency with which a particular sender sends emails to the user's email account), 
removing (i.e. para. [0044], Fig. 5, “user interface element 506 to sort the senders based on the frequency with which they send the emails to the user's email account”, wherein it is noted in Fig. 9, that a user has 95 total contacts available for display, but only displays 19 contacts in Fig. 5, thus 76 contacts are removed from display of Fig. 5) from the plurality of unique senders (i.e. it is noted in Fig. 9, that a user has 95 total contacts available for display), with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212),
generating (i.e. para. [0044], Fig. 5, a user interface element 506 to sort the senders based on the frequency with which they send the emails to the user's email account) and outputting (i.e. para. [0049], Fig. 10, a graphical representation 1004 of the various types of emails received from the various senders), with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212), a user interface including at least one statistic (i.e. para. [0044], Fig. 5, tab 530 comprising fields such as type of email 502, the frequency of email 504 received from the sender, the total number of emails received from the sender 532) of each of the plurality of unique senders (i.e. Fig. 5, Twitch 510, IntoNow 512, and iTunes 516) remaining in the plurality of unique senders (i.e. para. [0044], it is noted in Fig. 5, should a user select user interface element 506 to, “sort the senders based on the frequency with which they send the emails to the user's email account”, only the top 19 most frequent senders will be displayed with statistics such as total number of emails received 532 and frequency 504),
 receiving (i.e. para. [0044], the user has chosen to block senders), with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212), an input (i.e. Fig. 5, user interface element 518, para. [0044], a user interface element 518 to block a particular sender can also be included in the contacts tab 500. For example, the user has chosen to block senders at 520, 522 and 524) through the user interface (i.e. Fig. 5, inbox 500), and
 in response to the input (i.e. para. [0044], Fig. 5, a user interface element 518 to block a particular sender), initiating, with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212), at least one action (i.e. para. [0044], block a particular sender) for at least one of the plurality of unique senders (i.e. para. [0044], the user has chosen to block senders at 520, 522 and 524 so that their emails are not shown in the inbox 500).  
While Gulik does teach to remove unique senders from the plurality of unique senders, Gulik does not explicitly disclose removing each unique sender wherein the number of mass communications received from that unique sender is less than a threshold value.
However, White also teaches 
determining (i.e. Col. 8, lines 21-23, “the analysis module 240 may  produce a list of employees who send the highest number of emails”, for each of the plurality of unique senders (i.e. Col. 8, line 19, users in an organization), a number of mass communications received from each of the plurality of unique senders (i.e. Col. 12, lines 16-17, the total number of emails sent by the employee). 
White further teaches to
removing (i.e. Col. 8, lines 21-23, “the analysis module 240 may  produce a list of employees who send the highest number of emails”, wherein every employee employees not in the top 10 senders is removed), from the plurality of unique senders (i.e. Col. 8, line 19, users in an organization), each unique sender (i.e. Col. 8, line 1, sender name,) wherein the number of mass communications (i.e. Col. 8, line 1-2, number of emails from sender) received from that unique sender (i.e. Col. 3, lines 45-50, The data analysis system 100 can function as a general transform system that can receive different types of data as input … the data analysis system 100 can accept employee data and email data of an organization and output a list of top 10 email senders)that is less than a threshold value (i.e. Col. 12, line 12, “top 10 senders 610”, wherein it is noted in Fig. 6, that only the top 10 senders are listed in top 10 senders list 610, therefore any senders less than the threshold value of “top 10 senders”, are removed from the top 10 senders list 610).
generating and outputing a user interface (i.e. Col. 12, lines 4-5, FIG. 6 illustrates an example user interface 600 displaying an output of a data analysis system) including at least one statistic (i.e. Col. 12, lines 14-17, The top 10 senders list 610 can show, for each employee in the list, the name of the employee, the email address of the employee, and the total number of emails sent by the employee) of each of the plurality of unique senders (i.e. Col. 8, line 19, users in an organization)remaining in the plurality of unique senders (i.e. Col. 12, line 12, top 10 senders 610). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add removing, from the plurality of unique senders, each unique sender wherein the number of mass communications received from that unique sender is less than a threshold value to Gulik’s system for filtering mass communications grouped by sender with the removal of senders under a .

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 " Gulik", and further in view of  U.S. Patent NO. 9,105,000 “White”, as applied to claim 1 and 9 above, and further in view of U.S. Patent Publication No. 2008/0126951, “Sood”.
Claim 5: Gulik and White teach the system of claim 1.
Gulik and White do not explicitly disclose wherein the at least one statistic is a number of mass communications received and read by the user via the electronic communications account from each of the plurality of unique senders.  
However, Sood teaches 
wherein the at least one statistic is a number of mass communications received and read by the user via the electronic communications account from each of the plurality of unique senders (i.e. Sood, para. [0188], by scrolling over a sender image, additional details may be displayed including ….number and % of email that were read by user from the selected sender (FIG. 15, assuming the user read 6 out of 9 email sent by John Smith))
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one statistic is a 

Claim 10: Gulik and White teach the method of claim 9.
Gulik further teaches 
wherein the at least one statistic includes at least one selected from a group consisting of the number of mass communications received by the user via the email account from each of the plurality of unique senders, a frequency of mass communications received by the user (i.e. Gulik, para. [0044], Fig. 5, tab 530 comprising fields such as type of email 502, the frequency of email 504 received from the sender) via the email account (i.e. Gulik, Fig. 5, inbox 500) from each of the plurality of unique senders (i.e. Gulik, it is noted in Fig. 5, that HP enterprise Security (Promos) has a frequency of 5-7 per day, ThinkGeek Overlords (Newsletters) has a frequency of 2 per day, and Instructables (Promos) has a frequency of 5 per day), and a number of mass communications received (i.e. Gulik, para. [0044], Fig. 5, the total number of emails received from the sender 532)
While Gulik does teach a statistic including a number of mass communications received, Gulik and White do not explicitly disclose wherein at least one statistic 
However, Sood teaches 
wherein at least one statistic is a number of mass communications received and read by the user via the electronic communications account from each of the plurality of unique senders (i.e. Sood, para. [0188], by scrolling over a sender image, additional details may be displayed including ….number and % of email that were read by user from the selected sender (FIG. 15, assuming the user read 6 out of 9 email sent by John Smith)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one statistic is a number of mass communications received and read by the user via the electronic communications account from each of the plurality of unique senders to Gulik-White’s email assistant system with the display of percent of emails read by the user as taught by Sood. One would have been motivated to combine Sood with Gulik-White, and would have had a reasonable expectation of success, as the combination assists users to more effectively utilize means of modern communication (Sood, para. [0007]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 " Gulik", and further in view of U.S. Patent NO. 9,105,000 “White”, as applied to claim 1 above, further in view of U.S. Patent Publication No. 2015/0244657, “Ghafourifar”, further in view of U.S. Patent Publication No. 2015/0052203, “Karnin”, and further in view of U.S. Patent Publication No. 2008/0005249, “Hart”.
Claim 6: Gulik and White teach the system of claim 1 
Gulik and White do not explicitly disclose wherein the at least one action is at least one selected from a group consisting of deleting mass communications received from the at least one of the plurality of unique senders from the electronic communications account of the user, unsubscribing from mass communications transmitted by the at least one of the plurality of unique senders, and moving mass communications received from the at least one of the plurality of unique senders to a predetermined storage location.
However, Ghafourifar teaches 
wherein the at least one action is at least one selected from a group consisting of deleting mass communications (i.e. Ghafourifar, para. [0037], Selection of reveal arrow 310 may provide additional options to the user such as to reply, delay reply/delay send, forward, return a call, favorite, archive, or delete certain message from a particular sender) received from the at least one of the plurality of unique senders (i.e. Ghafourifar, Fig. 3A, Row 304 ‘Emma Poter’ and Row 308 ‘Peter Ehrmantraut’) from the email account of the user (i.e. Ghafourifar, para. [0036], user whose inbox feed is shown in FIG. 3A).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one action is at least one selected from a group consisting of deleting mass communications received from the at least one of the plurality of unique senders from the electronic 
Gulik, White, and Ghafourifar do not explicitly teach wherein the at least one action is at least one selected from a group consisting of unsubscribing from mass communications transmitted by the at least one of the plurality of unique senders
However, Karnin teaches 
wherein the at least one action is at least one selected from a group consisting of unsubscribing (i.e. Karnin, para. [0087], the system 300 will provide the user with an unsubscribe button) from mass communications (i.e. Karnin, para. [0087], this button allows the user to safely unsubscribe) transmitted by the at least one of the plurality of unique senders (i.e. Karnin, para. [0005], a first sender from a plurality of senders, said plurality of senders communicating a plurality of messages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one action is at least one selected from a group consisting of unsubscribing from mass communications transmitted by the at least one of the plurality of unique senders to Gulik-White-Ghafourifar’s email assistant system with unsubscribing from a particular sender as taught by Karnin. One would have been motivated to combine Karnin with Gulik-White-Ghafourifar, and would have had a reasonable expectation of success as the 
Gulik, White, Ghafourifar, and Karnin do not explicitly teach wherein the at least one action is at least one selected from a group consisting of moving mass communications received from the at least one of the plurality of unique senders to a predetermined storage location.
However, Hart teaches 
wherein the at least one action is at least one selected from a group consisting moving mass communications received from the at least one of the plurality of unique senders to a predetermined storage location (i.e. Hart, para. [0047], One embodiment of the present invention moves email messages from specified senders to specified folders).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one action is at least one selected from a group consisting of moving mass communications received from the at least one of the plurality of unique senders to a predetermined storage location to Gulik-White-Ghafourifar-Karnin’s email assistant system with moving email messages from specific senders to specific folders as taught by Hart. One would have been motivated to combine Hart with Gulik-White-Ghafourifar-Karnin, and would have had a reasonable expectation of success as the combination creates a system that is useful for separating the important email message from the unimportant ones (Hart, para. [0003])

Claim 7: Gulik, White, Ghafourifar, Karnin, and Hart teach the system of claim 6. 
Hart further teaches 
wherein the predetermined storage location is a folder within the electronic communications account (i.e. Hart, para. [0047], one embodiment of the present invention moves email messages from specified senders to specified folders).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the predetermined storage location is a folder within the electronic communications account to Gulik-White-Ghafourifar-Karnin’s email assistant system with moving email messages from specific senders to specific folders as taught by Hart. One would have been motivated to combine Hart with Gulik-White-Ghafourifar-Karnin, and would have had a reasonable expectation of success as the combination creates a system that is useful for separating the important email message from the unimportant ones (Hart, para. [0003])

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 " Gulik", and further in view of  U.S. Patent NO. 9,105,000 “White”, as applied to claim 1 and 9 above, further in view of U.S. Patent Publication No. 2015/0052203, “Karnin”.
Claim 8: Gulik and White teach the system of claim 1.
Gulik and White do not explicitly teach wherein the electronic processor is configured to determine the plurality of mass communications received by the user via the electronic communications account by identifying an unsubscribe link within a communication received by the user via the electronic communications account.  

wherein the electronic processor (i.e. para. [0090], Fig. 5, internal architecture 500 includes one or more processing units, processors, or processing cores 512) is configured to determine the plurality of mass communications (i.e. para. [0062], System 300 of FIG. 3 includes a plurality of messages 302) received by the user via the electronic communications account (i.e. para. [0074], monitoring occurs by analyzing all incoming and outgoing messages from all known accounts) by identifying an unsubscribe link within a communication received by the user via the electronic communications account (i.e. para. [0088], in embodiments where the messages contain an unsubscribe link, as is typical with most subscription emails, the emails will include an unsubscribe header).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the electronic processor is configured to determine the plurality of mass communications received by the user via the electronic communications account by identifying an unsubscribe link within a communication received to Gulik-White’s email assistant system with identifying and unsubscribing from a particular sender as taught by Karnin. One would have been motivated to combine Karnin with Gulik-White, and would have had a reasonable expectation of success as the combination provides organizational tools for emails by intuitively organizing received newsletters (Karnin, para. [0004]).

Claim 12: Gulik and White teach the method of claim 9.

However, Karnin teaches 
wherein initiating the at least one action (i.e. para. [0087], the system 300 will provide the user with an unsubscribe button) includes unsubscribing from mass communications (i.e. para. [0087], this button allows the user to safely unsubscribe) transmitted by the at least one of the plurality of unique senders (i.e. para. [0005], a first sender from a plurality of senders, said plurality of senders communicating a plurality of messages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein initiating the at least one action includes unsubscribing from mass communications to Gulik-White’s email assistant system with unsubscribing from a particular sender as taught by Karnin. One would have been motivated to combine Karnin with Gulik-White, and would have had a reasonable expectation of success as the combination provides organizational tools for emails by intuitively organizing received newsletters (Karnin, para. [0004]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 " Gulik", and further in view of U.S. Patent Publication No. 2016/0124592, "White", as applied to claim 9 above, further in view of U.S. Patent Publication No. 2015/0244657, “Ghafourifar”.
Claim 11: Gulik and White teach the method of claim 9.

However, Ghafourifar teaches 
wherein initiating the at least one action includes deleting mass communications (i.e. para. [0037], Selection of reveal arrow 310 may provide additional options to the user such as to reply, delay reply/delay send, forward, return a call, favorite, archive, or delete certain message from a particular sender) received from the at least one of the plurality of unique senders (i.e. Fig. 3A, Row 304 ‘Emma Poter’ and Row 308 ‘Peter Ehrmantraut’) from the email account of the user (i.e. para. [0036], user whose inbox feed is shown in FIG. 3A).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein initiating the at least one action includes deleting mass communications received from the at least one of the plurality of unique senders to Gulik-White’s email assistant system with the deletion of mass communications from specific senders as taught by Ghafourifar. One would have been motivated to combine Ghafourifar with Gulik-White, and would have had a reasonable expectation of success as the combination conveniently keeps the user on the same screen and allows for quick visual filtering of messages (Ghafourifar, para. [0037]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 " Gulik", and further in view of U.S. Patent NO. 9,105,000 “White”, as applied to claim 9 above, further in view of U.S. Patent Publication No. 2008/0005249, “Hart”.
Claim 13: Gulik and White teach the method of claim 9.
Gulik and White do not explicitly disclose wherein initiating the at least one action includes moving mass communications received from the at least one of the plurality of unique senders to a predetermined storage location
However, Hart teaches 
wherein initiating the at least one action includes moving mass communications received from the at least one of the plurality of unique senders to a predetermined storage location (i.e. para. [0047], One embodiment of the present invention moves email messages from specified senders to specified folders)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein initiating the at least one action includes moving mass communications received from the at least one of the plurality of unique senders to a predetermined storage location to Gulik-White’s email assistant system with moving email messages from specific senders to specific folders as taught by Hart. One would have been motivated to combine Hart with Gulik-White, and would have had a reasonable expectation of success as the combination creates a system that is useful for separating the important email message from the unimportant ones (Hart, para. [0003])

Claims 14, 16-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 " Gulik", further in view of  U.S. Patent NO. 9,105,000 “White”, further in view of U.S. Patent Publication No. 2015/0244657, “Ghafourifar”, and further in view of U.S. Patent Publication No. 2015/0052203, “Karnin”.
Claim 14: Gulik teaches a non-transitory computer-readable medium including instructions executable by an electronic processor to perform a set of functions, the set of functions comprising:   
determining (i.e. Gulik, para. [0034], An input module 102 of the email module 170 receives messages transmitted to the user by the various senders) a plurality of mass communications (i.e. Gulik, para. [0038], all the emails received from the sender) received by a user (i.e. Gulik, para. [0044], it is noted in FIG. 5, that, “the frequency of email 504 received from the sender, the total number of emails received from the sender 532”, show a plurality of communications received from each sender by a user)  via an electronic communications account (i.e. Gulik, para. [0033], an email module 170 is configured to facilitate electronic mail (or email) communications between various users via providing them with email accounts to receive and send email messages);	determining (i.e. para. [0043], Fig. 4, at 404, the sender of the email message is identified), a plurality of unique senders (i.e. it is noted in Fig. 5, that “contacts tab 500 associated with a user's email account” contains a plurality of senders such as Twitch 510, IntoNow 512, and iTunes 516) of the plurality of mass communications (i.e. para. [0044], Fig. 5, the frequency of email 504 received from the sender), 
(i.e. para. [0044], Fig. 4, at 412 various statistics per the user request are generated by the email module 170 and provided for display to the user), for each of the plurality of unique senders (i.e. Fig. 5, Twitch 510, IntoNow 512, and iTunes 516), number of mass communications received from each of the plurality of unique senders (i.e. para. [0047], Fig. 5, The frequency field 506 that indicates the frequency with which a particular sender sends emails to the user's email account), 
removing (i.e. para. [0044], Fig. 5, “user interface element 506 to sort the senders based on the frequency with which they send the emails to the user's email account”, wherein it is noted in Fig. 9, that a user has 95 total contacts available for display, but only displays 19 contacts in Fig. 5, thus 76 contacts are removed from display of Fig. 5) from the plurality of unique senders (i.e. it is noted in Fig. 9, that a user has 95 total contacts available for display), with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212),
generating (i.e. para. [0044], Fig. 5, a user interface element 506 to sort the senders based on the frequency with which they send the emails to the user's email account) and outputting (i.e. para. [0049], Fig. 10, a graphical representation 1004 of the various types of emails received from the various senders), a user interface including at least one statistic (i.e. para. [0044], Fig. 5, tab 530 comprising fields such as type of email 502, the frequency of email 504 received from the sender, the total number of emails received from the sender 532) of each of the plurality of unique senders (i.e. Fig. 5, Twitch 510, IntoNow 512, and iTunes 516) remaining in the plurality of unique senders (i.e. para. [0044], it is noted in Fig. 5, should a user select user interface element 506 to, “sort the senders based on the frequency with which they send the emails to the user's email account”, only the top 19 most frequent senders will be displayed with statistics such as total number of emails received 532 and frequency 504),
 receiving (i.e. para. [0044], the user has chosen to block senders), an input (i.e. Fig. 5, user interface element 518, para. [0044], a user interface element 518 to block a particular sender can also be included in the contacts tab 500. For example, the user has chosen to block senders at 520, 522 and 524) through the user interface (i.e. Fig. 5, inbox 500), and
 in response to the input (i.e. para. [0044], Fig. 5, a user interface element 518 to block a particular sender), initiating, with the electronic processor (i.e. para. [0051], Fig. 12, Processing unit(s) 1212), at least one action (i.e. para. [0044], block a particular sender) for at least one of the plurality of unique senders (i.e. para. [0044], the user has chosen to block senders at 520, 522 and 524 so that their emails are not shown in the inbox 500).  
While Gulik does teach to remove unique senders from the plurality of unique senders, Gulik does not explicitly disclose removing each unique sender wherein the number of mass communications received from that unique sender is less than a threshold value.
However, White also teaches 
determining (i.e. Col. 8, lines 21-23, “the analysis module 240 may  produce a list of employees who send the highest number of emails”, for each of the plurality of unique senders (i.e. Col. 8, line 19, users in an organization), a number of (i.e. Col. 12, lines 16-17, the total number of emails sent by the employee). 
White further teaches to
removing (i.e. Col. 8, lines 21-23, “the analysis module 240 may  produce a list of employees who send the highest number of emails”, wherein every employee employees not in the top 10 senders is removed), from the plurality of unique senders (i.e. Col. 8, line 19, users in an organization), each unique sender (i.e. Col. 8, line 1, sender name,) wherein the number of mass communications (i.e. Col. 8, line 1-2, number of emails from sender) received from that unique sender (i.e. Col. 3, lines 45-50, The data analysis system 100 can function as a general transform system that can receive different types of data as input … the data analysis system 100 can accept employee data and email data of an organization and output a list of top 10 email senders)that is less than a threshold value (i.e. Col. 12, line 12, “top 10 senders 610”, wherein it is noted in Fig. 6, that only the top 10 senders are listed in top 10 senders list 610, therefore any senders less than the threshold value of “top 10 senders”, are removed from the top 10 senders list 610).
generating and outputting a user interface (i.e. Col. 12, lines 4-5, FIG. 6 illustrates an example user interface 600 displaying an output of a data analysis system) including at least one statistic (i.e. Col. 12, lines 14-17, The top 10 senders list 610 can show, for each employee in the list, the name of the employee, the email address of the employee, and the total number of emails sent by the employee) of each of the plurality of unique senders (i.e. Col. 8, line 19, users in an organization)remaining in the plurality of unique senders (i.e. Col. 12, line 12, top 10 senders 610). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add removing, from the plurality of unique senders, each unique sender wherein the number of mass communications received from that unique sender is less than a threshold value to Gulik’s system for filtering mass communications grouped by sender with the removal of senders under a threshold number emails sent as taught by White. One would have been motivated to combine White with Gulik, and would have had a reasonable expectation of success as the combination provides, aggregating and analyzing data from various data sources in an efficient and effective way in order to obtain meaningful analysis (White, para. Col. 3, lines 1-2).
Gulik and White do not explicitly teach wherein the at least one action includes at least one selected from a group consisting of deleting electronic communications received from at least one of the plurality of unique senders from the electronic communications account of the user and unsubscribing from communications transmitted by the at least one of the plurality of unique senders.  
However, Ghafourifar teaches 
wherein the at least one action includes at least one selected from a group consisting of deleting mass communications (i.e. Ghafourifar, para. [0037], Selection of reveal arrow 310 may provide additional options to the user such as to reply, delay reply/delay send, forward, return a call, favorite, archive, or delete certain message from a particular sender) received from the at least one of the plurality of (i.e. Ghafourifar, Fig. 3A, Row 304 ‘Emma Poter’ and Row 308 ‘Peter Ehrmantraut’) from the email account of the user (i.e. Ghafourifar, para. [0036], user whose inbox feed is shown in FIG. 3A).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein initiating the at least one action includes deleting mass communications received from the at least one of the plurality of unique senders to Gulik-White’s email assistant system with the deletion of mass communications from specific senders as taught by Ghafourifar. One would have been motivated to combine Ghafourifar with Gulik-White, and would have had a reasonable expectation of success as the combination conveniently keeps the user on the same screen and allows for quick visual filtering of messages (Ghafourifar, para. [0037]).
Gulik, White, and Ghafourifar do not explicitly teach wherein the at least one action includes at least one selected from a group consisting of unsubscribing from communications transmitted by the at least one of the plurality of unique senders
However, Karnin teaches 
wherein the at least one action (i.e. Karnin, para. [0087], the system 300 will provide the user with an unsubscribe button) includes unsubscribing from communications (i.e. Karnin, para. [0087], this button allows the user to safely unsubscribe) transmitted by the at least one of the plurality of unique senders (i.e. Karnin, para. [0005], a first sender from a plurality of senders, said plurality of senders communicating a plurality of messages).


Claim 16: Gulik, White, Karnin, and Ghafourifar teach the non-transitory computer-readable medium of claim 14.
Gulik further teaches 
wherein determining the plurality of electronic communications having a predetermined property (i.e. para. [0044], Fig. 5, Type of email 502;) received by the user via the electronic communications account (i.e. Fig. 5, inbox 500) includes identifying predetermined content included in a body of an electronic communication received by the user (i.e. para. [0043], the type of message can be determined based on the … further analysis of the content in the body of the email by the email module 170[0043]) via the electronic communications account (i.e. Gulik, Fig. 5, inbox 500).  

Claim 17: Gulik, White, Karnin, and Ghafourifar teach the non-transitory computer-readable medium of claim 14.
Gulik further teaches 
(i.e. para. [0044], Fig. 5, Type of email 502)  received by the user via the electronic communications account (i.e. Fig. 5, inbox 500) includes identifying a predetermined information included in a header of an electronic communication received by the user (i.e. para. [0043], the type of message can be determined based on the subject line of the message) via the electronic communications account (i.e. Fig. 5, inbox 500).

Claim 19: Gulik, White, Karnin, and Ghafourifar teach the non-transitory computer-readable medium of claim 14.
Gulik further teaches 
wherein the set of functions further comprises receiving a second input (i.e. para. [0049], FIG. 10, the user has selected to view statistics related to promos, announcements, newsletters and special offer types of emails) through the user interface (i.e. Fig. 5, inbox 500), and filtering the plurality of users included in the user interface (i.e. Fig. 5, inbox 500) based on the second input (i.e. para. [0049],  it is noted in Fig. 10, that only emails corresponding to promos, announcements, newsletters and special offer types of emails are displayed).  

Claim 20: Gulik, White, Karnin, and Ghafourifar teach the non-transitory computer-readable medium of claim 14.
Gulik further teaches 
(i.e. para. [0050], Fig. 11, the user selects to view statistics related to a particular type of email messages) through the user interface (i.e. Fig. 5, inbox 500), and sorting the plurality of users included in the user interface (i.e. inbox 500) based on the second input (i.e. para. [0050], FIG. 11, the user selected to view statistics related to promotion type of emails 1104 received from various senders).   

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0100644 " Gulik", further in view of U.S. Patent No. 9,105,000, "White", further in view of U.S. Patent Publication No. 2015/0244657, “Ghafourifar”, further in view of U.S. Patent Publication No. 2015/0052203, “Karnin”, as applied to claim 14 above, and further in view of U.S. Patent Publication No. 2008/0126951, “Sood”.
Claim 15: Gulik, White, Karnin, and Ghafourifar teach the non-transitory computer-readable medium of claim 14.
Gulik further teaches wherein the at least one statistic is at least one selected from a group consisting of the number of electronic communications received by the user (i.e. para. [0044], Fig. 5, the total number of emails received from the sender 532) via the electronic communications account (i.e. Fig. 5, inbox 500) from each of the plurality of unique senders (i.e. it is noted in Fig. 5, that Twitch (Announcements) 510 has sent 17,234 total emails to user account 500, IntoNow 512 (Promos) has sent 16,231 total emails, and iTunes 516 (Announcements) has sent 10,213 total emails),
(i.e.  para. [0044], Fig. 5, tab 530 comprising fields such as type of email 502, the frequency of email 504 received from the sender) via the electronic communications account (i.e. Fig. 5, inbox 500) from each of the plurality of unique senders (i.e., it is noted in Fig. 5, that HP enterprise Security (Promos) has a frequency of 5-7 per day, ThinkGeek Overlords (Newsletters) has a frequency of 2 per day, and Instructables (Promos) has a frequency of 5 per day).
Gulik, White, Karnin, and Ghafourifar do not explicitly disclose wherein the at least one statistic is a number of mass communications received and read by the user via the electronic communications account from each of the plurality of unique senders.  
However, Sood teaches 
wherein the at least one statistic is a number of mass communications received and read by the user via the electronic communications account from each of the plurality of unique senders (i.e. para. [0188], by scrolling over a sender image, additional details may be displayed including ….number and % of email that were read by user from the selected sender (FIG. 15, assuming the user read 6 out of 9 email sent by John Smith)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one statistic is a number of mass communications received and read by the user via the electronic communications account from each of the plurality of unique senders to Gulik-White-Ghafourifar-Karnin’s email assistant system with the display of percent of emails read .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
; The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171      

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171